Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-20 objected to because of the following informalities:  
Claims 1-20, line 1, “the device” should be – the electronic switch device—
Claim 12, line 1-2, “before the device” should be—before the electronic switch device--
Claim 13, line 2, “the device” should be – the electronic switch device—
Claim 4, line 1-2, replace “the size “with “ a size”
 Claim 6, line 1-2, replace “the size” with “ a size”
Claim 8, line 3, “the commutator travel time” should be – a commutator travel time-
Claim 9, line 1, “an AC power cycle” should be – the AC power cycle--
 Claim 11, line 3, replace “ the commutator period” with “ the predetermined commutator period”
 Claim 12, line 1, replace “ the commutator period” with “ the predetermined commutator period” 
Claim 13, line 1, replace “ the commutator period” with “ the predetermined commutator period”
 Claim 14, line 1, replace “ the commutator period” with “ the predetermined commutator period” 
Claim 15, line 1, replace “ the commutator period” with “ the predetermined commutator period”
Claim 15, line 2, “a plurality of the relay switches” should be – a plurality of relay switches--
 Claim 16, line 4, replace “the input stimulus” with “ an input stimulus” 
.
Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. US10796870B2(Hereinafter “Haines”). This is a statutory double patenting rejection.

Current Claim
Claims of US10796870B2
1. An electronic switch device for controlling a load, the device comprising:
a housing assembly including a front cover assembly having a user accessible surface, a back body assembly, and a plurality of terminals configured to be coupled to an AC power source and the load;
an antenna assembly comprising an antenna substrate disposed inside the housing assembly adjacent a portion of the front cover assembly, an antenna being disposed on the antenna substrate having a conductive grid structure; and
a circuit assembly disposed inside the housing assembly coupled to the plurality of terminals, the circuit assembly comprising a printed circuit board, the printed circuit board including a ground plane, the circuit assembly being electrically connected to the antenna assembly via a conductor, the printed circuit board being separated from the antenna assembly by a predetermined distance, the circuit assembly including a relay switch having at least one solenoid winding connected to the circuit assembly and a set of contacts.


a housing assembly including a front cover assembly having a user accessible surface, a back body assembly, and a plurality of terminals configured to be coupled to an AC power source and the load;
an antenna assembly comprising an antenna substrate disposed inside the housing assembly adjacent a portion of the front cover assembly, an antenna being disposed on the antenna substrate having a conductive grid structure; and
a circuit assembly disposed inside the housing assembly coupled to the plurality of terminals, the circuit assembly comprising a printed circuit board, the printed circuit board including a ground plane, the circuit assembly being electrically connected to the antenna assembly via a conductor, the printed circuit board being separated from the antenna assembly by a predetermined distance, the circuit assembly including a relay switch having at least one solenoid winding connected to the circuit assembly and a set of contacts.

2. The device of claim 1, wherein the conductive grid structure is made of copper.
2. The device of claim 1, wherein the conductive grid structure is made of copper.
3. The device of claim 2, wherein the predetermined distance is about ⅛ inch.
3. The device of claim 2, wherein the predetermined distance is about ⅛ inch.
4. The device of claim 3, wherein the conductive grid structure is substantially the size of the user accessible surface.
4. The device of claim 3, wherein the conductive grid structure is substantially a size of the user accessible surface.
5. The device of claim 4, wherein a cover plate is adapted to cover the electronic switch device following installation, the cover plate including an aperture configured to receive the user accessible surface of the front cover when the cover plate is attached to the electronic switch device.
5. The device of claim 4, wherein a cover plate is adapted to cover the electronic switch device following installation, the cover plate including an aperture configured to receive the user accessible surface of the front cover when the cover plate is attached to the electronic switch device.
6. The device of claim 2, wherein the conductive grid structure is substantially the size of the user accessible surface.
6. The device of claim 2, wherein the conductive grid structure is substantially a size of the user accessible surface.
7. The device of claim 6, wherein a cover plate is adapted to cover the electronic switch device following installation, the cover plate including an aperture configured to receive the user accessible surface of the front cover when the cover plate is attached to the electronic switch device.
a cover plate is adapted to cover the electronic switch device following installation, the cover plate including an aperture configured to receive the user accessible surface of the front cover when the cover plate is attached to the electronic switch device.
8. The device of claim 1, wherein the relay switch has a commutator characterized by a predetermined commutator period, the predetermined commutator period being substantially the commutator travel time between the set of contacts during a relay switch actuation, the circuit assembly further including an actuation circuit configured to provide a constant current actuation signal that energizes the at least one solenoid coil in response to an input stimulus via the user interface such that an end of the predetermined commutator period substantially coincides with a predetermined point in an AC power cycle.
8. The device of claim 1, wherein the relay switch has a commutator characterized by a predetermined commutator period, the predetermined commutator period being substantially the commutator travel time between the set of contacts during a relay switch actuation, the circuit assembly further including an actuation circuit configured to provide a constant current actuation signal that energizes the at least one solenoid coil in response to an input stimulus via the user interface such that an end of the predetermined commutator period substantially coincides with a predetermined point in an AC power cycle.
9. The device of claim 8, wherein the predetermined point in an AC power cycle corresponds to a zero crossing of the AC power cycle.
9. The device of claim 8, wherein the predetermined point in an AC power cycle corresponds to a zero crossing of the AC power cycle.
10. The device of claim 8, wherein the predetermined point corresponds to a predetermined phase shift relative to a zero crossing of the AC power cycle.
10. The device of claim 8, wherein the predetermined point corresponds to a predetermined phase shift relative to a zero crossing of the AC power cycle.
11. The device of claim 1, wherein the relay switch includes a commutator characterized by a predetermined commutator period, the circuit assembly being configured to measure the commutator period of the relay switch.
11. The device of claim 1, wherein the relay switch includes a commutator characterized by a predetermined commutator period, the circuit assembly being configured to measure the predetermined commutator period of the relay switch.
12. The device of claim 11, wherein the commutator period is measured before the device enters the stream of commerce during a calibration procedure and is stored in the circuit assembly.
12. The device of claim 11, wherein the predetermined commutator period is measured before the device enters the stream of commerce during a calibration procedure and is stored in the circuit assembly.
13. The device of claim 11, wherein the commutator period is measured from time to time after the device enters the stream of commerce.
13. The device of claim 11, wherein the predetermined commutator period is measured from time to time after the device enters the stream of commerce.
14. The device of claim 11, wherein the commutator period is an estimated value.
14. The device of claim 11, wherein the predetermined commutator period is an estimated value.
15. The device of claim 11, wherein the commutator period is an average value derived from measuring a plurality of the relay switches during a calibration procedure.
the predetermined commutator period is an average value derived from measuring a plurality of the relay switches during a calibration procedure.
, wherein the circuit assembly includes a command input circuit coupled between the user accessible interface and an actuation circuit coupled to the at least one solenoid winding, the command input circuit being configured to propagate a relay switch actuation command in response to detecting the input stimulus.
16. The device of claim 1, wherein the circuit assembly includes a command input circuit coupled between the user accessible interface and an actuation circuit coupled to the at least one solenoid winding, the command input circuit being configured to propagate a relay switch actuation command in response to detecting an input stimulus.

17. The device of claim 16, wherein the command input circuit includes a signal receptor portion coupled to the user accessible interface, the signal receptor portion being configured to sense perturbations in a signal parameter.
17. The device of claim 16, wherein the command input circuit includes a signal receptor portion coupled to the user accessible interface, the signal receptor portion being configured to sense perturbations in a signal parameter.
18. The device of claim 17, wherein the signal parameter includes a pulse train frequency.
18. The device of claim 17, wherein the signal parameter includes a pulse train frequency.
19. The device of claim 16, wherein the signal receptor portion measures changes in capacitance between the antenna and the ground plane.
23. The device of claim 16, wherein the signal receptor portion measures changes in capacitance between the antenna and the ground plane.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. US10796870B2 (Hereinafter “Haines”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of anticipate of claim 20 of current application
With regard to claim 20, Haines teaches all the limitations of claim 16 and further teaches wherein the circuit assembly includes a sensor detector coupled to the signal receptor portion, the sensor detector being configured to determine whether the perturbations of the signal parameter correspond to a switch actuation command in accordance with a sensor detection rule ( see claim 19 of Haines).

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alfonen (US 2007/0291010) teaches a user interface for a load control device comprises a bezel, a touch sensitive device, and a touch sensitive actuator.
Tan (US20160028148A1) teaches an electronic device may be provided with wireless circuitry that includes a radio-frequency transceiver circuit and an antenna
 Heimann(US 20090107829} teaches a capacitive touch switch for an operator control panel of an electrical domestic appliance includes a panel, a sensor area disposed in the panel, a printed circuit board disposed at a distance behind the panel, and a capacitive sensor element which is disposed between the panel and the printed circuit board
Li (US 20080274652 A1) teaches about conductive grid antenna on the vehicle window
Burns (US20140106684A1) teaches the transparent antenna 320 may be formed from a gridwork of relatively narrow electrically conductive traces.
Dicks ( US 20150255932) teaches about an housing, relay and power supply load
Hiralal ( US 20130107486) teaches about metal capacitive layer.
Ledbetter (US9413144} teaches A portable racking tool for the installation and removal of electrical equipment, such as circuit breakers
Cencur ( US 6750564) teaches that Compact non-contact elecirical switch
Kobayashi (US 20030080755) teaches that a proximity sensor, in order thal itis not affected by a cable length and an environment of a setting place or the like
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836